Citation Nr: 0736658	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO. 05-33 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a respiratory 
disorder. 

2. Entitlement to service connection for residuals of an 
injury to the ring and middle finger of the right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to 
June 1956. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO). 

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing in March 2006. A 
transcript of that hearing is of record and associated with 
the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

There is further development necessary to the claims on 
appeal. 

The veteran's claims file is a rebuilt folder as the 
veteran's records appear to have been lost. A September 2004 
letter from VA to the veteran indicates that this is not the 
first time the veteran's claim for a respiratory disorder has 
been denied by VA and may not be the first denial by VA of 
service connection for residuals of a right hand injury. VA 
indicates that the period for those claims has expired and 
the decisions are now final. In order to reopen the claims, 
the veteran has been informed that he needs new and material 
evidence. 

The veteran's claim for a respiratory disorder was denied by 
the Board in March 2001. Pursuant to the duty to notify 
claimants of what evidence would substantiate claims under 38 
U.S.C.A § 5103(a), the RO indicated in a September 2004 
letter to the veteran that he needed to submit new and 
material evidence to reopen his claim. See Veterans Claims 
Assistance Act (VCAA); codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002). 

To reopen a previously denied claim, the veteran must submit 
new and material evidence. See 38 C.F.R. § 3.156. "New" 
evidence is that which was not previously of record. However, 
by "material" is meant that the evidence raise a reasonable 
possibility of substantiating the claim, and which, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a) The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim. If new and 
material evidence is submitted, the claim will be reopened 
and adjudicated on the merits. 38 U.S.C.A. § 5108 (West 
2002). "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted. 
Butler v. Brown, 9 Vet. App. 167, 171 (1996). No other 
standard than that articulated in the regulation applies to 
the determination of whether evidence is new and material. 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Additionally, with respect to the claim of whether new and 
material evidence has been presented to reopen the claim for 
service connection, in Kent. v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) established significant new requirements with 
respect to the content of the duty to assist notice under the 
VCAA which must be provided to a veteran who is petitioning 
to reopen a claim. 

The Court held that VA must notify a veteran of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the veteran of the evidence and information that 
is necessary to establish his entitlement to the underlying 
claim for the benefit sought. The Court also held that VA's 
obligation to provide a veteran with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied. 

The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied. In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. The notice letter which 
was previously provided in this case does not meet these 
requirements. In particular, the letter did not specify the 
particular element which was found insufficient in the 
previous decision denying the claim. The September 2005 
statement of the case (SOC) also does not define new and 
material evidence. This is not sufficient in this regard. 

The rebuilt record has not clarified when the veteran's claim 
for service connection for residuals of an injury to the ring 
and middle finger of the right hand was previously denied. 
This needs to be done to determine when the last denial by 
the RO occurred, or if this is an initial claim for service 
connection. 

The oldest records in the claims folder are VA records of 
treatment in March 1988. The veteran's service medical 
records are not in the claims folder and treatment records 
from a VA Medical Center in Livermore, California, where the 
veteran stated he received treatment for his respiratory 
condition, are also not of record. During a RO hearing held 
in January 2000, it was indicated that these records were 
associated with the claims folder. In November 2005, the RO 
instigated a search of the veteran's 1976-1978 VA treatment 
records when the veteran stated he was treated at the VA 
Medical Center in Livermore, California. The Palo Alto VA 
Medical Center was noted to be the repository of these 
records. In January 2006, the Reno RO received a letter from 
the Palo Alto, California VA Medical Center, indicating that 
there was no record on file at their facility for the named 
veteran. Unfortunately, no indication was made that a search 
had been made at a storage warehouse in San Jose, California 
where Livermore, California VA Medical Center records are 
stored. This should be ascertained prior to final 
adjudication of the claim. 

In cases where the veteran's service medical records are 
unavailable through no fault of his own, there is a 
heightened obligation to assist the claimant in the 
development of his case. See O'Hare v. Derwinski, 1 Vet. App. 
365. Where service medical records are unavailable, the 
heightened duty to assist includes the obligation to search 
for alternate methods of proving service connection. See 
Moore v. Derwinski, 1 Vet.App. 401 (1991). "VA regulations do 
not provide that service connection can only be shown through 
medical records, but rather allow for proof through lay 
evidence." Smith v. Derwinski, 2 Vet.App. 147, 148 (1992). 
The veteran should be informed of secondary sources that can 
be used to substantiate his claims. 

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a claim for 
new and material evidence and service 
connection, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate the element or elements 
required to establish service connection 
that were found insufficient in the prior 
denial(s).

2. The AMC/RO should contact the veteran 
and advise him that he can submit 
alternate evidence to support his claims 
for service connection. This evidence may 
take the following forms:  statements 
from service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics, and private 
physicians by which or by whom the 
veteran may have been treated for his 
alleged disorders, especially soon after 
discharge from service, letters written 
during service, and insurance 
examinations. The veteran may submit any 
other evidence he deems appropriate. If 
he needs assistance in obtaining medical 
records, he should provide the AMC/RO 
with the names and addresses of the 
medical providers, and forms providing 
for the release of such information 
should be forwarded to the veteran for 
his signature. 

3. The AMC/RO should request that a 
search be made of a San Jose warehouse 
used as a repository for the Livermore, 
California VA Medical Center records. A 
search should also be made for the 
veteran's service medical records, and 
the prior rating decisions related to 
both the issue of a respiratory disorder 
and the veteran's residuals of an injury 
of a ring and little fingers of the right 
hand. 

4. Upon completion of the requested 
development above, the RO should 
readjudicate the claims for new and 
material evidence to reopen the claim for 
service connection for a respiratory 
disorder and to also clarify whether the 
veteran's claim for residuals, injury of 
the ring and little finger of the right 
hand is for new and material evidence or 
for service connection on a direct basis, 
and adjudicate the claim accordingly. If 
either of the decisions are adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).





